Citation Nr: 1121302	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-25 974	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee from February 22, 2005 through October 5, 2010.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee from February 22, 2005 through October 5, 2010.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had served on active duty from April 1960 to April 1963.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a Travel Board hearing before the undersigned in July 2007; a transcript of the hearing is of record.  In March 2009, the issues were remanded for further evidentiary development.  In a November 2010 rating decision, the RO granted a 100 percent rating for loss of use of the lower extremities below the knees, effective October 6, 2010.  Since this was only a partial grant of the benefit sought on appeal, the appeal has continued.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from April 1960 to April 1963.  

2.	On May 23, 2011, the Board was notified that the Veteran died in March 2011.  



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


